        Case 1:21-cv-00528-SKO Document 4 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    SAAHDI COLEMAN,                                     Case No. 1:21-cv-00528-SKO (PC)
12                         Plaintiff,
13                                                        ORDER TRANSFERRING CASE TO THE
             v.
                                                          SACRAMENTO DIVISION OF THE
14    CALIFORNIA DEPARTMENT OF                            EASTERN DISTRICT OF CALIFORNIA
      CORRECTIONS, et al.,
15
                           Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, filed this civil rights action pursuant to 42
18   U.S.C. § 1983. According to the allegations in Plaintiff’s complaint (Doc. 1), Plaintiff’s claims
19   arose in Sacramento County, which is part of the Sacramento Division of the United States
20   District Court for the Eastern District of California. Therefore, the complaint should have been
21   filed in the Sacramento Division.
22          Pursuant to Local Rule 120(f), a civil action that has not been commenced in the proper
23   court may, on the court’s own motion, be transferred to the proper court. Accordingly, IT IS
24   HEREBY ORDERED that:
25          1. This action is transferred to the United States District Court for the Eastern District of
26                California sitting in Sacramento.
27          2. All future filings in this matter shall use the new Sacramento case number assigned
28                and shall be filed at:
        Case 1:21-cv-00528-SKO Document 4 Filed 04/07/21 Page 2 of 2


 1
                                    United States District Court
 2                                  Eastern District of California
                                    501 I Street, Suite 4-200
 3                                  Sacramento, CA 95814

 4            This court has not ruled on Plaintiff’s motion to proceed in forma pauperis (Doc. 2) or

 5   motion for a preliminary injunction (Doc. 3).

 6
     IT IS SO ORDERED.
 7

 8   Dated:     April 6, 2021                                        /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
